Name: Council Regulation (EEC) No 3910/87 of 22 December 1987 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: agricultural policy;  plant product
 Date Published: nan

 No L 370 / 3330 . 12 . 87 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3910 / 87 of 22 December 1987 amending Regulation (EEC) No 1035 / 72 on the common organization of the market in fruit and vegetables Whereas certain mixtures of dried fruits , or of dried fruits and nuts , are classified , according to their essential character , in subheadings of Chapter 8 of the Common Customs Tariff at present in force which are covered by Regulation (EEC ) No 1035 / 72 ; whereas , in the combined nomenclature , by way of simplification , a single subheading has been established to cover all mixtures of dried fruits and of dried fruits and nuts ; whereas it is desirable that the said mixtures be covered by Council Regulation (EEC ) No 426 / 86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ( 6 ), as last amended by Regulation (EEC) No 3909 / 87 ( 7 ); whereas , as a result , they should no longer be covered by Regulation (EEC) No 1035 / 72 ; Whereas numerous regulations in the fruit and vegetables sector must be adapted in the light of the new nomenclature ; whereas , under Article 15 of Regulation (EEC ) No 2658 / 87 , the changes made may be of a technical nature only ; whereas , accordingly , a provision should be introduced whereby all other adjustments to Council or Commission regulations on the common organization of the markets in fruit and vegetables should be made in accordance with the procedure laid down in Article 33 of Regulation (EEC ) No 1035 / 72 , provided that such adjustments are required solely as a result of the introduction of the harmonized system , THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Community and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament (*), Having regard to the opinion of the Economic and Social Committee ( 2 ), Whereas the Community is a Contracting Party to the International Convention on the Harmonized Commodity Description and Coding System , hereinafter referred to as the 'harmonized system', which is intended to replace the Convention of 15 December 1950 on Nomenclature for the Classification of Goods in Customs Tariffs ; Whereas Council Regulation (EEC ) No 2658 / 87 ( 3 ) established , from 1 January 1988 , a combined goods nomenclature based on the harmonized system which will meet the requirements both of the Common Customs Tariff and of the external trade statistics of the Community ; Whereas , as a result , it is necessary to express the descriptions of goods and tariff heading numbers which appear in Regulation (EEC ) No 1035 / 72 ( 4 ), as last amended by Regulation (EEC) No 2275 / 87 ( 5 ), according to the terms of the combined nomenclature , based on the harmonized system ; Whereas mixtures of nuts may be classified according to their essential character in various subheadings of Chapter 8 of the Common Customs Tariff at present in force ; whereas , in the combined nomenclature , by way of simplification , a single subheading has been established to cover all mixtures of nuts ; whereas it is desirable that the said mixtures be covered by Regulation (EEC) No 1035 / 72 ; HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1035 /72 is hereby amended as follows : 1 . Article 1 ( 2 ) is replaced by the following : '2 . The organization shall cover the following products : CN code Description of goods 0702 00 0703 0704 Tomatoes , fresh or chilled Onions , shallots , garlic , leeks and other alliaceous vegetables , fresh or chilled Cabbages , cauliflowers , kohlrabi , kale and similar edible brassicas , fresh or chilled ( J ) Opinion delivered on 18 December 1987 (not yet published in the Official Journal ). ( 2 ) Opinion delivered on 16 December 1987 (not yet published in the Official Journal ). ( 3 ) OJ No L 256 , 7 . 9 . 1987 , p . 1 . ( 4 ) OJ No L 118 , 20 . 5 . 1972 , p . 1 . ( 5 ) OJ No L 209 , 7 . 9 . 1987 , p . 1 . ( 6 ) OJ No L 49 , 27 . 2 . 1987 , p. 1 . ( 7 ) See page 20 of this Official Journal . No L 370 / 34 Official Journal of the European Communities 30 . 12 . 87 CN code Description of goods 0705 Lettuce (Lactuca sativa) and chicory (Cichorium spp .), fresh or chilled 0706 Carrots , turnips , salad beetroot , salsify , celeriac , radishes and similar edible roots , fresh or chilled 0707 00 Cucumbers and gherkins , fresh or chilled 0708 Leguminous vegetables , shelled or unshelled , fresh or chilled ex 0709 Other vegetables , fresh or chilled , excluding vegetables of subheadings 0709 60 91 , 0709 60 95 , 0709 60 99 , 0709 90 31 , 0709 90 39 and 0709 90 60 ex 0802 Other nuts , fresh or dried , whether or not shelled or peeled , excluding azeca (or betel ) and cola of subheading 0802 90 30 0804 20 10 Figs , fresh 0805 Citrus fruit , fresh or dried 0806 10 11 0806 10 15 0806 10 19 Fresh table grapes 0807 Melons ( including water melons ) and papaws (papayas ), fresh 0808 Apples , pears and quinces , fresh 0809 Apricots , cherries , peaches ( including nectarines ), plums and sloes , fresh 0810 Other fruit , fresh 0813 50 30 Mixtures , exclusively of dried nuts of heading Nos 0801 and 0802' 2 . Annex III is replaced by the Annex to this Regulation . Article 2 The Commission , in accordance with the procedure provided for in Article 33 of Regulation (EEC ) No 1035 / 72 , shall make the necessary adaptations to Council or Commission acts concerning the common organization of the market in fruit and vegetables which result from the application of Article 1 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . Article 1 shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirely and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Council The President N. WILHJELM No L 370 / 3530 . 12 . 87 Official Journal of the European Communities ANNEX 'ANNEX III List referred to in Article 22 CN code Description of goods Periods 0702 00 Tomatoes , fresh or chilled 15 May to 31 December ex 0705 Lettuces , curled-leaved endives and broad-leaved (Batavian ) endives 15 November to 15 June ex 0708 20 Beans ( of the species Phaseolus) (not including beans for shelling or shelled beans ) 1 June to 30 September 0709 10 00 Globe artichokes 15 March to 30 June 0806 10 11 Fresh table grapes 1 July to 31 January 0806 10 15II 0806 10 19 l ex 0807 10 Melons 1 July to 15 October 0809 10 00 Apricots 5 June to 31 July'